DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1, 4, 5, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haf et al. (US 2021/0086582 A1) in view of Leconte et al. (US 2016/0367928 A1) .
Regarding claim 1¸Haf teaches an air treatment system for a confined environment comprising a supply unit (see annotated figure) including an inlet port (see annotated figure), a delivery port (Haf 32) and a purge port (see annotated figure). The air treatment system delivers air to a confined space in the form of a vehicle cabin (see Haf [0035]) through the delivery port. The air treatment system further comprises a first filter (Haf 16) having a first level of filtration and a second filter (Haf 12) having a 

    PNG
    media_image1.png
    404
    664
    media_image1.png
    Greyscale

Haf figure 3 (annotated)
Haf is silent regarding the flow control valve comprising a fourth working port in fluid communication with a purge port.
However, Leconte teaches an air treatment system for a confined environment comprising a supply unit (Leconte 26), a pair of filtering devices (Leconte 38a and 38b), and a flow control valve (Leconte 42) located at a node (Leconte 40). The control valve has two positions; a first operating position (see Leconte figure 4) where the first filter and the inlet of the supply unit are in fluid communication and a cab outlet (Leconte 34) is in fluid communication with the second filter and a second operating position (see Leconte figure 5) where the second filter and the inlet of the supply unit are in fluid communication and the cab outlet and the first filter are in fluid communication. This arrangement allows both filters to be cleaned by an exhaust flow of air (Leconte [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Haf’s air treatment system by replacing Haf’s flow control valve with Leconte’s control valve with the purge port connected to the fourth inlet of the valve to allow both the first and second filter to be cleaned by a purge mode thereby improving filter performance and life for the second filter.
Regarding claim 4, Haf and Leconte as applied to claim 1 further teach the supply unit comprises an air flow generator (Haf 26).
Regarding claim 5, Haf and Leconte as applied to claim 1 further teach the supply unit is an HVAC unit for a vehicle (see Haf [0005]).
Regarding claim 9, Haf and Leconte as applied to claim 1 further teach the first level of filtration is higher than the second level of filtration (see Haf [0030]-[0031]).
Regarding claim 10, Haf and Leconte as applied to claim 1 further teach a vehicle (see Haf [0028]) comprising the air treatment system and a cabin that defines the confined environment.
Regarding claim 11, Haf and Leconte as applied to claim 9 further teaches the first filter (see Haf [0031]) is an EU category 4 filter and the second filtering device (see Haf [0030]) is an EU category 2 filter. Examiner notes that while the claim language recites UE Category 4 and 2 filters the specification describes EU Category 4 and 2 filters and therefore the claim language has been interpreted as such.
Claims 2, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haf et al. (US 2021/0086582 A1) and Leconte et al. (US 2016/0367928 A1)  as applied to claim 2 above, and further in view of Davter et al. (US 2017/0182863 A1).
Regarding claim 2, Haf and Leconte as applied to claim 1 are silent regarding an airtight volume for the system.
However, Davter teaches an air treatment system comprising an airtight volume (Davter 1 see [0019]) which contains an air treatment apparatus (Davter 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Haf’s air treatment system to utilize Davter’s airtight volume to shield the components from exposure to exterior dust and debris to extend useful life of the components and reduce maintenance requirements.
Regarding claim 3, Haf, Leconte, and Davter as applied to claim 2 are silent regarding a pressurized airflow into the airtight volume.
However, Davter further teaches the airtight box comprises a port (Davter 60) in communication with the interior of the cabin to pressurize the airtight volume for further preventing dust and debris entry (see Davter [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Haf’s air treatment system to be located in a pressurized air tight volume to further prevent entry of exterior dust and debris that could damage components.
Regarding claim 8, Haf, Leconte, and Davter as applied to claim 2 are silent regarding seals located at the inlets of the system.
However, Davter further teaches the air treatment system comprises two filters (Davter 21 and 26) located in filter boxes (Davter 21a and 26a) connected to the main housing. Davter further teaches a first inner seal (Davter 21f) at an interface between the first filtering device (Davter 21) and a blower (Davter 22), a second inner seal (see Davter [0028]) that connects the second filter’s housing (Davter 26a) to a conduit (Davter 27), and a first outer seal (Davter 21D) at an interface between the first filter housing (Davter 21a), an inlet grille (Dayter11) and the housing (See Davter figure 4), and a second outer seal (Davter 26d) located at an interface between the second filter housing (Davter 26a), a second inlet (Davter 16), and the housing (see Davter figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Haf’s air treatment system to utilize Davter’s seals at the interfaces between the sealed housing and the filter housings to prevent dust and debris entry into the housing.
Allowable Subject Matter
Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Current prior art of record is silent regarding a flow control valve comprising septums that form a variable cross section flow channel as recited in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762